Citation Nr: 1449455	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and her former spouse


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1992 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue was previously before the Board in April 2014 and was remanded for further development.  It has been returned to the Board for further appellate review. 

In February 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to notify and assist the Veteran in the development of the facts pertinent to her claim.  38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in the development of her claim, which includes assisting her in obtaining any identified outstanding records of private medical treatment relevant to her claim.

The matter was remanded by the Board in November 2013, for the Appeals Management Center (AMC) to obtain private treatment records from a chiropractor, J.N., identified by the Veteran on a VA Form 21-4142 (Authorization and Consent to Release Information to the VA), submitted in July 2013.  The records were not requested, so the Board's April 2014 remand again requested that private treatment records from her chiropractor, J.N., be obtained.  Since the July 2013 VA Form 21-4142 had expired, the remand directed that the Veteran complete another authorization so that the records could then be requested.  

In a letter dated May 2014, the AMC stated that "on your application, you indicated that you received treatment from private medical providers.  Also please specifically include the complete name, address, and dates of treatment from your chiropractor."  The letter then requested that the Veteran complete and return an enclosed VA Form 21-4142 for "each health care provider so that we can obtain treatment information."   The Veteran did not respond.  However, the May 2014 letter did not explain to the Veteran that a new authorization was necessary because the one she previously submitted in July 2013 had expired.  It is conceivable that the Veteran may have been unaware or failed to comprehend that she needed to submit a new release for Dr. J.N.'s treatment records, and assumed that the release she had previously submitted was sufficient (and therefore did not respond).  To avoid any potential confusion, the Veteran should be afforded another opportunity to provide VA with a VA Form 21-4142 for Dr. J.N's treatment records.  She should also be advised why she must submit a new release for this information. 

Since the case is being remanded, the Veteran should again be requested to submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Specifically request that the Veteran complete a new VA Form 21-4142 regarding her private treatment from Dr. J.N., her chiropractor.  Please inform her that her originally completed and submitted medical authorization, dated July 2013, allowing VA to obtain these confidential records has since expired (after the allotted 180 days).  Please inform her that it is essential the she complete and return the new medical consent form if she wishes VA's assistance in obtaining these additional records.  After obtaining a new VA Form 21-4142, attempt to obtain these private medical records. Appropriately notify her if these records are unable to be obtained.  38 C.F.R. § 3.159(e) (1).

2.  Contact the Veteran and request that she properly complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to VA when completed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



